Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
November 20, 2014, by and between EAST WEST BANK (“Bank”) and NEPHROGENEX, INC.
(“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions.  As used in this Agreement, all
capitalized terms shall have the definitions set forth on Exhibit A.  Any term
used in the Code and not defined herein shall have the meaning given to the term
in the Code.

 

1.2                               Accounting Terms.  Any accounting term not
specifically defined on Exhibit A shall be construed in accordance with GAAP and
all calculations shall be made in accordance with GAAP.  The term “financial
statements” shall include the accompanying notes and schedules.

 

2.                                      LOAN AND TERMS OF PAYMENT

 

2.1                               Credit Extensions.

 

(a)                                 Promise to Pay.  Borrower promises to pay to
Bank, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Bank to Borrower, together
with interest on the unpaid principal amount of such Credit Extensions at rates
in accordance with the terms hereof.

 

(b)                                 Loan; Draws.  Subject to and upon the terms
and conditions of this Agreement, Bank shall make advances to Borrower in an
aggregate amount not to exceed Twelve Million Dollars ($12,000,000.00), which
shall be advanced to Borrower as follows:

 

(i)                                     On the Closing Date, Bank shall advance
to Borrower an amount equal to Seven Million Dollars ($7,000,000.00) (“Draw A”);
and

 

(ii)                                  During the Draw B Period, Bank shall, at
the request of Borrower, advance to Borrower an amount equal to Five Million
Dollars ($5,000,000.00) (“Draw B” and together with Draw A, each a “Draw” and
collectively, the “Draws”).

 

(iii)                               Interest shall accrue from the date each
Draw is made at the rate specified in Section 2.3 (a), and shall be payable in
accordance with Section 2.3(c).  The Draws shall be repaid in (i) if the
Amortization Date is November 1, 2015, thirty six (36), (ii) if the Amortization
Date is May 1, 2016, thirty (30), or (iii) if the Amortization Date is
November 1, 2016, twenty four (24), equal monthly installments of principal plus
accrued but unpaid interest, commencing on the Amortization Date and continuing
on the same day of each month thereafter through the Maturity Date, at which
time all amounts owing under this Section 2.1(b) shall be immediately due and
payable.  The Draws, once repaid, may not be reborrowed.  Borrower may prepay
the Draws without penalty or premium.

 

1

--------------------------------------------------------------------------------


 

(iv)                              Prepayment.

 

a)                                     Voluntary Prepayment.  So long as an
Event of Default has not occurred and is not continuing, Borrower shall have the
option to prepay all, but not less than all, of the Draws advanced by Bank under
this Agreement, provided Borrower (i) delivers written notice to Bank of its
election to prepay the Draws at least thirty (30) days prior to such prepayment
and (ii) pays, on the date of such prepayment, (a) all outstanding principal
with respect to the Draws, plus accrued but unpaid interest, (b) the Final
Payment, plus (c) all other sums, including Bank Expenses, if any, that shall
have become due and payable.

 

b)                                     Mandatory Prepayment Upon an
Acceleration.  If the Draws are accelerated in accordance with the terms hereof
following the occurrence and continuance of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
outstanding principal with respect to the Draws, plus accrued but unpaid
interest, (ii) the Final Payment, plus (iii) all other sums, including Bank
Expenses, if any, that shall have become due and payable, including interest at
the Default Rate with respect to any past due amounts.

 

2.2                               Intentionally Omitted.

 

2.3                               Interest Rates, Payments, and Calculations.

 

(a)                                 Interest Rates.  Except as set forth in
Section 2.3(b), the Draws advanced to Borrower by Bank shall bear interest, on
the outstanding daily balance thereof, at a rate equal to two and one quarter
percent (2.25%) above the Prime Rate per annum.

 

(b)                                 Late Fee; Default Rate.  If any payment is
not made within ten (10) days after the date such payment is due, Borrower shall
pay Bank a late fee equal to the lesser of (i) five percent (5.00%) of the
amount of such unpaid amount or (ii) the maximum amount permitted to be charged
under applicable law (the “Default Rate”).  All Obligations shall bear interest,
from and after the occurrence and during the continuance of an Event of Default,
at a rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

 

(c)                                  Payments.  Interest hereunder shall be due
and payable on the first calendar day of each month during the term hereof. 
Bank shall, at its option, charge such interest, all Bank Expenses, and all
Periodic Payments against any of Borrower’s deposit accounts.  Any interest not
paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

 

(d)                                 Computation.  In the event the Prime Rate is
changed from time to time hereafter, the applicable rate of interest hereunder
shall be increased or decreased, effective as of the day the Prime Rate is
changed, by an amount equal to such change in the Prime Rate.  All interest
chargeable under the Loan Documents shall be computed on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed.

 

2.4                               Crediting Payments.  Prior to the occurrence
and continuation of an Event of Default, Bank shall credit a wire transfer of
funds, check or other item of payment to such deposit account or Obligation as
Borrower specifies.  After the occurrence and continuation of an Event of
Default, Bank shall have the right, in its sole discretion, to immediately apply
any wire transfer of funds, check, or other item of payment Bank may receive to
conditionally reduce Obligations, but such applications of funds shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 2:00 p.m. Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2

--------------------------------------------------------------------------------


 

2.5                               Fees.  Borrower shall pay to Bank the
following:

 

(a)                                 Facility Fee.  On the Closing Date, a fee
equal to One Hundred Twenty Thousand Dollars ($120,000.00), which shall be
nonrefundable;

 

(b)                                 Final Payment.  The Final Payment, when due
hereunder; and

 

(c)                                  Bank Expenses.  On the Closing Date, all
Bank Expenses incurred through the Closing Date, and, after the Closing Date,
all Bank Expenses, as and when they become due.

 

2.6                               Term.  This Agreement shall become effective
on the Closing Date and, subject to Section 12.8, shall continue in full force
and effect for so long as any Obligations remain outstanding or Bank has any
obligation to make Credit Extensions under this Agreement.  Notwithstanding the
foregoing, Bank shall have the right to terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  The obligation of Bank to make the initial Credit Extension is
subject to the condition precedent that Bank shall have received, in form and
substance satisfactory to Bank, the following:

 

(a)                                 this Agreement;

 

(b)                                 an officer’s certificate of Borrower with
respect to incumbency and resolutions authorizing the execution and delivery of
this Agreement;

 

(c)                                  UCC National Form Financing Statement;

 

(d)                                 an intellectual property security agreement;

 

(e)                                  evidence of insurance;

 

(f)                                   the certificate for the Shares, together
with Assignments Separate from Certificate, duly executed in blank;

 

(g)                                  payment of the fees and Bank Expenses then
due specified in Section 2.5;

 

(h)                                 current SOS Reports indicating that except
for Permitted Liens, there are no other security interests or Liens of record in
the Collateral;

 

(i)                                     current financial statements, including
audited statements for Borrower’s most recently ended fiscal year, together with
an unqualified opinion, company prepared consolidated balance sheets and income
statements for the month ended September 30, 2014 in accordance with
Section 6.2, and such other updated financial information as Bank may reasonably
request;

 

(j)                                    current Compliance Certificate in
accordance with Section 6.2 (in either original or electronic format);

 

(k)                                 a Warrant in form and substance satisfactory
to Bank;

 

(l)                                     a Perfection Certificate;

 

(m)                             subject to Section 6.6, securities and/or
deposit account control agreements with respect to any accounts permitted
hereunder to be maintained outside Bank;

 

3

--------------------------------------------------------------------------------


 

(n)                                 a Lessor’s Acknowledgment and Subordination
with respect to each of Borrower’s leased locations other than 79 T.W. Alexander
Drive, 4401 Research Commons Building, Suite 290, P.O. Box 14188, Research
Triangle Park, NC 27709 and provided that the Lessor’s Acknowledgment and
Subordination with respect to Borrower’s leased location at 3200 Beechleaf
Court, Suite 900, Raleigh, NC 27604 shall be delivered to Bank within thirty
(30) days of the Closing Date;

 

(o)                                 an Automatic Debit Authorization; and

 

(p)                                 such other documents or certificates, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of Bank to make each Credit Extension, including the
initial Credit Extension, is further subject to the following conditions:

 

(a)                                 timely receipt by Bank of the
Payment/Advance Form;

 

(b)                                 receipt by Bank of an executed Disbursement
Letter in the form of Exhibit E attached hereto; and

 

(c)                                  the representations and warranties
contained in Article 5 shall be true and correct in all material respects on and
as of the date of such Payment/Advance Form and on the effective date of each
Credit Extension as though made at and as of each such date, and no Event of
Default shall have occurred and be continuing, or would exist after giving
effect to such Credit Extension (provided, however, that those representations
and warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date).  The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2(c).

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower grants
and pledges to Bank a continuing security interest in the Collateral to secure
prompt repayment of any and all Obligations and to secure prompt performance by
Borrower of each of its covenants and duties under the Loan Documents.  Except
as set forth in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral.  Notwithstanding any termination of this Agreement, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding (other than contingent indemnification obligations not then due and
payable).

 

4.2                               Perfection of Security Interest.  Borrower
authorizes Bank to file at any time financing statements, continuation
statements, and amendments thereto that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Borrower of the kind
pledged hereunder, and (ii) contain any other information required by the Code
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Borrower is an
organization, the type of organization and any organizational identification
number issued to Borrower, if applicable.  Any such financing statements may be
filed by Bank at any time in any appropriate jurisdiction whether or not Revised
Article 9 of the Code is then in effect in that jurisdiction.  Borrower shall
from time to time endorse and deliver to Bank, at the request of Bank, all
Negotiable Collateral and other documents that Bank may reasonably request, in
form satisfactory to Bank, to perfect and continue perfection of Bank’s security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.  Borrower shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement.  Where Collateral is in
possession of a third party bailee, Borrower shall take such steps as Bank
reasonably requests for Bank to (i) obtain an acknowledgment, in form and
substance satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, and (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form

 

4

--------------------------------------------------------------------------------


 

and substance satisfactory to Bank.  Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.

 

4.3                               Right to Inspect.  Bank (through any of its
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours but no more
than once a year (unless an Event of Default has occurred and is continuing), to
inspect Borrower’s Books and to make copies thereof and to check, test, and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.

 

4.4                               Pledge of Collateral.  Borrower hereby
pledges, assigns and grants to Bank a security interest in all the Shares,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations. 
On the Closing Date, the certificate or certificates for the Shares will be
delivered to Bank, accompanied by an instrument of assignment duly executed in
blank by Borrower.  To the extent required by the terms and conditions governing
the Shares, Borrower shall cause the books of each entity whose Shares are part
of the Collateral and any transfer agent to reflect the pledge of the Shares. 
Upon the occurrence and continuation of an Event of Default hereunder, Bank may
effect the transfer of any securities included in the Collateral (including but
not limited to the Shares) into the name of Bank and cause new certificates
representing such securities to be issued in the name of Bank or its
transferee.  Borrower will execute and deliver such documents, and take or cause
to be taken such actions, as Bank may reasonably request to perfect or continue
the perfection of Bank’s security interest in the Shares.  Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                               Due Organization and Qualification.  Borrower
and each Subsidiary is an entity duly existing under the laws of the
jurisdiction in which it is organized and qualified and licensed to do business
in any state in which the conduct of its business or its ownership of property
requires that it be so qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Effect.

 

5.2                               Due Authorization; No Conflict.  The
execution, delivery, and performance of the Loan Documents are within Borrower’s
powers, have been duly authorized, and are not in conflict with nor constitute a
breach of any provision contained in Borrower’s organizational documents, nor
will they constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement by which it
is bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

 

5.3                               Collateral.  Borrower has rights in or the
power to transfer the Collateral, and its title to the Collateral is free and
clear of Liens, adverse claims, and restrictions on transfer or pledge except
for Permitted Liens.  Except as disclosed in the Perfection Certificate, all
Collateral is located solely in the Collateral States, other than movable items
of personal property used and moved in the ordinary course of Borrower’s
business having an aggregate book value not exceeding One Hundred Thousand
Dollars ($100,000.00).  All Inventory is in all material respects of good and
merchantable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.  Except as set forth in the Schedules
hereto, none of the Collateral is maintained or invested with a Person other
than Borrower and its Subsidiaries or Bank or Bank’s Affiliates, provided,
however,

 

5

--------------------------------------------------------------------------------


 

that Inventory, Equipment and supplies, including Pyridorin, may be stored by
third parties solely to the extent necessary for ongoing use in clinical trials
in the ordinary course of business.

 

5.4                               Intellectual Property Collateral.  Borrower is
the sole owner or exclusive licensee of the Intellectual Property Collateral,
except for non-exclusive licenses granted by Borrower to its customers in the
ordinary course of business or non-exclusive licenses granted by Borrower to its
Subsidiaries constituting a Permitted IP Transfer.  To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim could not reasonably
be expected to cause a Material Adverse Effect.  Except as set forth in the
Schedule, Borrower’s rights as a licensee of intellectual property do not give
rise to more than five percent (5.00%) of its gross revenue in any given month,
including without limitation revenue derived from the sale, licensing, rendering
or disposition of any product or service.

 

5.5                               Name; Location of Chief Executive Office. 
Except as disclosed in the Schedule, in the past five years Borrower has not
done business under any name other than that specified on the signature
page hereof, and its exact legal name is as set forth in the first paragraph of
this Agreement.  The chief executive office of Borrower is located in the Chief
Executive Office State at the address indicated in Section 10 hereof.

 

5.6                               Actions, Suits, Litigation, or Proceedings. 
Except as set forth in the Schedule, there are no actions, suits, litigation or
proceedings, at law or in equity, pending by or against Borrower or any
Subsidiary before any court, administrative agency, or arbitrator in which a
likely adverse decision could reasonably be expected to have a Material Adverse
Effect.

 

5.7                               No Material Adverse Change in Financial
Statements.  All consolidated financial statements related to Borrower and any
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated financial condition as of the date thereof and
Borrower’s consolidated results of operations for the period then ended.  There
has not been a material adverse change in the consolidated financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank.

 

5.8                               Solvency, Payment of Debts.  Borrower is able
to pay its debts (including trade debts) as they mature; the fair saleable value
of Borrower’s assets (including goodwill minus disposition costs) exceeds the
fair value of its liabilities; and Borrower is not left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

5.9                               Compliance with Laws and Regulations. 
Borrower and each Subsidiary have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA.  No event has
occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
reasonably be expected to have a Material Adverse Effect.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.  Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System).  Borrower has complied in all material respects with all the provisions
of the Federal Fair Labor Standards Act.  Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect.  Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect.  Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Subsidiaries.  Borrower does not own any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

6

--------------------------------------------------------------------------------


 

5.11                        Government Consents.  Borrower and each Subsidiary
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Effect.

 

5.12                        Inbound Licenses.  Except as disclosed on the
Schedule, Borrower is not a party to, nor is bound by, any inbound license or
other agreement, the failure, breach, or termination of which could reasonably
be expected to cause a Material Adverse Effect, or that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property.

 

5.13                        Shares.  Borrower has full power and authority to
create a first lien on the Shares and no disability or contractual obligation
exists that would prohibit Borrower from pledging the Shares pursuant to this
Agreement.  To Borrower’s knowledge, there are no subscriptions, warrants,
rights of first refusal or other restrictions on transfer relative to, or
options exercisable with respect to the Shares.  The Shares have been and will
be duly authorized and validly issued, and are fully paid and non-assessable. 
To Borrower’s knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable likelihood for the institution of any such
proceedings.

 

5.14                        Full Disclosure.  No representation, warranty or
other statement made by Borrower in any certificate or written statement
furnished to Bank taken together with all such certificates and written
statements furnished to Bank contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not misleading, it being recognized
by Bank that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not to be viewed as facts and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower covenants that, until payment in full of all outstanding Obligations
(other than contingent indemnification obligations not then due and payable),
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1                               Good Standing and Government Compliance. 
Borrower shall maintain its and each of its Subsidiaries’ organizational
existence and good standing in the Borrower State, shall maintain qualification
and good standing in each other jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Effect, and shall
furnish to Bank the organizational identification number issued to Borrower by
the authorities of the jurisdiction in which Borrower is organized, if
applicable.  Borrower shall meet, and shall cause each Subsidiary to meet, the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA.  Borrower shall comply in all material respects with all
applicable Environmental Laws, and maintain all material permits, licenses and
approvals required thereunder where the failure to do so could reasonably be
expected to have a Material Adverse Effect.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, and shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.

 

6.2                               Financial Statements, Reports, Certificates. 
Borrower shall deliver to Bank:  (i) as soon as available, but in any event
within forty five (45) days after the end of each calendar month, a company
prepared consolidated balance sheet and income statement covering Borrower’s
operations during such period, in a form reasonably acceptable to Bank and
certified by a Responsible Officer; (ii) copies of all statements, reports and
notices sent or made available generally by Borrower to its security holders or
to any holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission; (iii) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000.00) or more;
(iv) promptly but in any event within three (3) days upon receipt, each
management letter prepared by Borrower’s independent certified public accounting
firm regarding Borrower’s management control systems; (v) as soon as available,
but in any event not later than sixty (60) days after Borrower’s fiscal year end
or

 

7

--------------------------------------------------------------------------------


 

within seven (7) days of board approval, Borrower’s financial and business
projections and budget for the immediately following year, detailed on a
quarterly basis, with evidence of approval thereof by Borrower’s board of
directors; provided that, any revisions of such projections approved by
Borrower’s board of directors during any fiscal year shall be delivered to Bank
no later than seven (7) days after such approval; (vi) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time; and (vii) within thirty (30) days of the last day of each
fiscal quarter, a report signed by Borrower, in form reasonably acceptable to
Bank, listing any applications or registrations that Borrower has made or filed
in respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations, as well as any material change in
Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of any Intellectual Property
Security Agreement delivered to Bank by Borrower in connection with this
Agreement.  Notwithstanding the foregoing, documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the internet at Borrower’s website address.

 

(a)                                 (i) If the end of the month is a Friday, by
the second business day after the end of such month and (ii) otherwise, by the
second business day after the first Friday of the following month, Borrower
shall deliver to Bank, in form and substance reasonably satisfactory to Bank,
the Phase 3 Pyridorin patient enrollment data for such month.

 

(b)                                 Beginning with the first month that trial
date results are available, by the second business day of each month, or as soon
as made available to Borrower and its board of directors, Borrower shall deliver
to Bank, in form and substance reasonably satisfactory to Bank, the Phase 3
Pyridorin pivotal/trial data results for the previous month.

 

(c)                                  Within forty five (45) days after the last
day of each month, Borrower shall deliver to Bank with the monthly financial
statements a Compliance Certificate (in either original or electronic format)
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit D hereto.

 

(d)                                 Immediately upon becoming aware of the
occurrence or existence and continuation of an Event of Default hereunder, a
written statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

(e)                                  Bank shall have a right from time to time
hereafter to audit Borrower’s Accounts and appraise Collateral at Borrower’s
expense, provided that such audits will be conducted no more often than every
twelve (12) months unless an Event of Default has occurred and is continuing.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to
Bank, if reasonably requested by Bank, by U.S. Mail, reputable overnight courier
service, hand delivery, facsimile or .pdf file within five (5) Business Days of
submission of the unsigned electronic copy the certification of monthly
financial statements, the intellectual property report, and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.

 

6.3                               Inventory; Returns.  Borrower shall keep all
Inventory in good and merchantable condition, free from all material defects
except for Inventory for which adequate reserves have been made.  Returns and
allowances, if any, as between Borrower and its account debtors shall be on the
same basis and in accordance with the usual customary practices of Borrower, as
they exist on the Closing Date.  Borrower shall promptly notify Bank of all
returns and recoveries and of all disputes and claims involving more than One
Hundred Thousand Dollars ($100,000.00).

 

8

--------------------------------------------------------------------------------


 

6.4                               Taxes.  Borrower shall make, and cause each
Subsidiary to make, due and timely payment or deposit of all material federal,
state, and local taxes, assessments, or contributions required of it by law,
including, but not limited to, those laws concerning income taxes, F.I.C.A.,
F.U.T.A. and state disability, and will execute and deliver to Bank, on
reasonable demand, proof satisfactory to Bank indicating that Borrower or a
Subsidiary has made such payments or deposits and any appropriate certificates
attesting to the payment or deposit thereof; provided that Borrower or a
Subsidiary need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is reserved against
(to the extent required by GAAP) by Borrower.

 

6.5                               Insurance.

 

(a)                                 Borrower, at its expense, shall keep the
Collateral insured against loss or damage by fire, theft, explosion, sprinklers,
and all other hazards and risks, and in such amounts, as ordinarily insured
against by other owners in similar businesses conducted in the locations where
Borrower’s business is conducted on the date hereof.  Borrower shall also
maintain liability and other insurance in amounts and of a type that are
customary to businesses similar to Borrower’s.

 

(b)                                 All such policies of insurance shall be in
such form, with such companies, and in such amounts as reasonably satisfactory
to Bank.  All policies of property insurance shall contain a lender’s loss
payable endorsement, in a form satisfactory to Bank, showing Bank as an
additional loss payee, and all liability insurance policies shall show Bank as
an additional insured and specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason.  Upon
Bank’s reasonable request, Borrower shall deliver to Bank certified copies of
the policies of insurance and evidence of all premium payments.  Upon the
occurrence and continuation of an Event of Default, or in respect of proceeds
valued individually or in the aggregate in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00), all proceeds payable under any such policy shall, at
Bank’s option, be payable to Bank to be applied on account of the Obligations.

 

6.6                               Accounts.  Within ninety (90) days after the
Closing Date and at all times thereafter, Borrower shall maintain its primary
depository and operating accounts with Bank and its primary investment accounts
with Bank or Bank’s Affiliates (covered by satisfactory control agreements). 
Borrower may maintain (i) the Operating Account during such ninety (90) day
period, (ii) the Wells Fargo CD Account, and (iii) the PNC Account.  Any
accounts permitted hereunder to be maintained outside Bank shall be subject to
control agreements in form and content reasonably acceptable to Bank.

 

6.7                               Milestone Covenants.  Borrower shall provide
evidence of the following, in form and substance satisfactory to Bank:

 

(a)                                 Patient Trial Results.  The Phase 3
Pyridorin patient trial results shall be consistent with pivotal study
endpoints/metrics as described and/or referenced in that certain Investigational
New Drug Application (IND 058684) as supplemented by that certain Special
Protocol Agreement dated April 10, 2013 from Norman Stockbridge of the
Department of Health and Human Services to Bob Peterson, copies of which has
been delivered by Borrower to Bank and is attached hereto as Annex I.

 

6.8                               Registration of Intellectual Property Rights.

 

(a)                                 Except with respect to intellectual property
indicated by the Borrower, and agreed to by Bank, as being immaterial, as set
forth on the Schedule, Borrower shall register or cause to be registered on an
expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as the case
may be, those registrable intellectual property rights now owned or hereafter
developed or acquired by Borrower, to the extent that Borrower, in its
reasonable business judgment, deems it appropriate to so protect such
intellectual property rights.

 

(b)                                 Except with respect to intellectual property
indicated by the Borrower, and agreed to by Bank, as being immaterial, as set
forth on the Schedule, Borrower shall promptly give Bank written

 

9

--------------------------------------------------------------------------------


 

notice of any applications or registrations of intellectual property rights
filed with the United States Patent and Trademark Office, including the date of
such filing and the registration or application numbers, if any.

 

(c)                                  Except with respect to intellectual
property indicated by the Borrower, and agreed to by Bank, as being immaterial,
as set forth on the Schedule, Borrower shall (i) give Bank not less than thirty
(30) days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title is expected to
appear on such applications or registrations, and the date such applications or
registrations are expected be filed; (ii) prior to the filing of any such
applications or registrations, execute such documents as Bank may reasonably
request for Bank to maintain its perfection in such intellectual property rights
to be registered by Borrower; (iii) upon the request of Bank, either deliver to
Bank or file such documents simultaneously with the filing of any such
applications or registrations; (iv) upon filing any such applications or
registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.

 

(d)                                 Borrower shall execute and deliver such
additional instruments and documents from time to time as Bank shall reasonably
request to perfect and maintain the perfection and priority of Bank’s security
interest in the Intellectual Property Collateral.

 

(e)                                  Except with respect to intellectual
property indicated by the Borrower, and agreed to by Bank, as being immaterial,
as set forth on the Schedule, Borrower shall use commercially reasonably efforts
to (i) protect, defend and maintain the validity and enforceability of the
Trademarks, Patents, Copyrights, and trade secrets, (ii) detect infringements of
the Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.

 

(f)                                   Bank may audit Borrower’s Intellectual
Property Collateral to confirm compliance with this Section 6.8, provided such
audit may not occur more often than once per year, unless an Event of Default
has occurred and is continuing.  Bank shall have the right, but not the
obligation, to take, at Borrower’s sole expense, any actions that Borrower is
required under this Section 6.8 to take but which Borrower fails to take, after
fifteen (15) days’ notice to Borrower.  Borrower shall reimburse and indemnify
Bank for all reasonable costs and reasonable expenses incurred in the reasonable
exercise of its rights under this Section 6.8.

 

6.9                               Consent of Inbound Licensors.  Prior to
entering into or becoming bound by any inbound license or agreement (other than
over-the-counter software that is commercially available to the public), the
failure, breach, or termination of which could reasonably be expected to cause a
Material Adverse Effect, Borrower shall:  (i) provide written notice, which such
notice shall be subject to the confidentiality provisions of Section 12.9
hereof, to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith take such actions as Bank may reasonably request to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (A) Borrower’s interest in such licenses or contract rights to be
deemed Collateral and for Bank to have a security interest in it that might
otherwise be restricted by the terms of the applicable license or agreement,
whether now existing or entered into in the future, and (B) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Bank’s rights and remedies under this Agreement
and the other Loan Documents, provided, however, that the failure to obtain any
such consent or waiver shall not constitute a default under this Agreement.

 

6.10                        Creation/Acquisition of Subsidiaries.  In the event
Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower and such
Subsidiary shall promptly notify Bank of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Bank to
cause each such domestic Subsidiary to guarantee the Obligations of Borrower
under the Loan Documents and grant a continuing pledge and security interest in
and to the collateral of such Subsidiary (substantially as described on
Exhibit B hereto), and Borrower shall grant and pledge to Bank a perfected
security interest in the Shares of each Subsidiary (whether foreign or
domestic), unless otherwise agreed to in writing by Bank.

 

10

--------------------------------------------------------------------------------


 

6.11                        Further Assurances.  At any time and from time to
time Borrower shall execute and deliver such further instruments and take such
further action as may reasonably be requested by Bank to effect the purposes of
this Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full (other than
contingent indemnity obligations not then due and payable) or for so long as
Bank may have any commitment to make any Credit Extensions, Borrower will not do
any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:

 

7.1                               Dispositions.  Convey, sell, lease, license,
transfer or otherwise dispose of (collectively, to “Transfer”), or permit any of
its Subsidiaries to Transfer, all or any part of its business or property, or
subject to Section 6.6 of the Agreement, move cash balances on deposit with Bank
to accounts opened at another financial institution, other than Permitted
Transfers.

 

7.2                               Change in Name, Location, Executive Office, or
Executive Management; Change in Business; Change in Fiscal Year; Change in
Control.  Change its name or the Borrower State or relocate its chief executive
office without thirty (30) days prior written notification to Bank; dismiss or
replace its chief executive officer or chief financial officer without immediate
notification to Bank or fail to have a chief executive officer or chief
financial officer for longer than ninety (90) days; engage in any business, or
permit any of its Subsidiaries to engage in any business, other than or
reasonably related or incidental to the businesses currently engaged in by
Borrower; change its fiscal year end; have a Change in Control.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, or enter into any agreement to do any of the same,
except where (i) such transactions do not in the aggregate exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) during any fiscal year, (ii) no Event of
Default has occurred, is continuing or would exist after giving effect to such
transactions, (iii) such transactions do not result in a Change in Control, and
(iv) Borrower is the surviving entity.

 

7.4                               Indebtedness.  Create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except Indebtedness to Bank.

 

7.5                               Encumbrances.  Create, incur, assume or allow
any Lien with respect to any of its property, or assign or otherwise convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries so to do, except for Permitted Liens, or covenant to any other
Person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property.

 

7.6                               Distributions.  Pay any dividends (other than
dividends made solely in Borrower’s capital stock) or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, except that Borrower may repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase.

 

7.7                               Investments.  Directly or indirectly acquire
or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries to do so, other than Permitted Investments, or maintain or invest
any of its property with a Person other than Bank or Bank’s Affiliates or permit
any Subsidiary to do so unless such Person has entered into a control agreement
with Bank, in form and substance satisfactory to Bank, or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or

 

11

--------------------------------------------------------------------------------


 

otherwise distributing property to Borrower. Further, Borrower shall not enter
into any license or agreement with any Prohibited Territory or with any Person
organized under or doing business in a Prohibited Territory.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower except for (i) Permitted IP Transfers and
(ii) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9                               Subordinated Debt.  Make any payment in
respect of any Subordinated Debt, or permit any of its Subsidiaries to make any
such payment, except in compliance with the terms of such Subordinated Debt and
the terms of the subordination agreement relating to such Subordinated Debt, or
amend any provision of any document evidencing such Subordinated Debt, except in
compliance with the terms of the subordination agreement relating to such
Subordinated Debt, or amend any provision affecting Bank’s rights contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.

 

7.10                        Inventory and Equipment.  Store the Inventory or the
Equipment in an amount in excess of Three Hundred Thousand Dollars ($300,000.00)
with a bailee, warehouseman, or similar third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment. 
Except for Inventory sold in the ordinary course of business and any Inventory
and Equipment with an aggregate value in excess of Three Hundred Thousand
Dollars ($300,000.00) and except for such other locations as Bank may approve in
writing, Borrower shall keep the Inventory and Equipment only at the location
set forth in Section 10 and such other locations of which Borrower gives Bank
prior written notice and as to which Bank files a financing statement where
needed to perfect its security interest; provided, however, that Inventory,
Equipment and supplies, including Pyridorin, may be stored by third parties
solely to the extent necessary for ongoing use in clinical trials in the
ordinary course of business.

 

7.11                        No Investment Company; Margin Regulation.  Become or
be controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or become principally engaged in, or undertake as one of
its important activities, the business of extending credit for the purpose of
purchasing or carrying margin stock, or use the proceeds of any Credit Extension
for such purpose.

 

7.12                        Subsidiaries Assets.  Permit the aggregate value of
assets at Subsidiaries to exceed One Hundred Thousand Dollars ($100,000.00) at
any time.

 

8.                                      EVENTS OF DEFAULT

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1                               Payment Default.  If Borrower fails to pay any
of the Obligations when due;

 

8.2                               Covenant Default.

 

(a)                                 If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement; or

 

(b)                                 If Borrower fails or neglects to perform or
observe any other material term, provision, condition, covenant contained in
this Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within ten (10) days after Borrower receives notice thereof or any
officer of Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, so long as

 

12

--------------------------------------------------------------------------------


 

Borrower continues to diligently attempt to cure such default, and within such
reasonable time period the failure to have cured such default shall not be
deemed an Event of Default but no Credit Extensions will be made;

 

8.3                               Material Adverse Change.  If there occurs any
circumstance or circumstances that could reasonably be expected to have a
Material Adverse Effect.

 

8.4                               Defective Perfection.  If Bank shall receive
at any time following the Closing Date an SOS Report indicating that except for
Permitted Liens, Bank’s security interest in the Collateral is not prior to all
other security interests or Liens of record reflected in the report;

 

8.5                               Attachment.  If any material portion of
Borrower’s assets is attached, seized, subjected to a writ or distress warrant,
or is levied upon, or comes into the possession of any trustee, receiver or
person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within
five (5) days, or if Borrower is enjoined, restrained, or in any way prevented
by court order from continuing to conduct all or any material part of its
business affairs, or if a judgment or other claim becomes a lien or encumbrance
upon any material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to any of Borrower’s assets by the
United States Government, or any department, agency, or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within five (5) days after Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower (provided that no Credit Extensions will be made during such cure
period);

 

8.6                               Insolvency.  If Borrower becomes insolvent, or
if an Insolvency Proceeding is commenced by Borrower, or if an Insolvency
Proceeding is commenced against Borrower and is not dismissed or stayed within
thirty (30) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

 

8.7                               Other Agreements.  If there is a default or
other failure to perform in any agreement to which Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or that
would reasonably be expected to have a Material Adverse Effect;

 

8.8                               Subordinated Debt.  If Borrower makes any
payment on account of Subordinated Debt, except to the extent the payment is
allowed under any subordination agreement entered into with Bank;

 

8.9                               Judgments.  If one or more final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower or any
Subsidiary and the same are not, within ten (10) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order, or decree).

 

8.10                        Misrepresentations.  If any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth herein or in any certificate delivered to
Bank by any Responsible Officer pursuant to this Agreement or to induce Bank to
enter into this Agreement or any other Loan Document.

 

8.11                        Trial Discontinued.  The Phase 3 Pyridorin trial is
discontinued for any reason.

 

9.                                      BANK’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Bank may, at its election,
without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrower:

 

13

--------------------------------------------------------------------------------


 

(a)                                 Declare all Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable (provided that upon the occurrence of an Event of Default
described in Section 8.6 (insolvency), all Obligations shall become immediately
due and payable without any action by Bank);

 

(b)                                 Cease advancing money or extending credit to
or for the benefit of Borrower under this Agreement or under any other agreement
between Borrower and Bank;

 

(c)                                  Settle or adjust disputes and claims
directly with account debtors for amounts, upon terms and in whatever order that
Bank reasonably considers advisable;

 

(d)                                 Make such payments and do such acts as Bank
considers necessary or reasonable to protect its security interest in the
Collateral.  Borrower agrees to assemble the Collateral if Bank so requires, and
to make the Collateral available to Bank as Bank may designate.  Borrower
authorizes Bank to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in
Bank’s determination appears to be prior or superior to its security interest
and to pay all expenses incurred in connection therewith.  With respect to any
of Borrower’s owned premises, Borrower hereby grants Bank a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of Bank’s rights or remedies provided herein, at law, in
equity, or otherwise;

 

(e)                                  Set off and apply to the Obligations any
and all (i) balances and deposits of Borrower held by Bank, and
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by Bank;

 

(f)                                   Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral.  Bank is hereby granted a license or other
right, solely pursuant to the provisions of this Section 9.1, to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;

 

(g)                                  Sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s premises)
as Bank determines is commercially reasonable, and apply any proceeds to the
Obligations in whatever manner or order Bank deems appropriate.  Bank may sell
the Collateral without giving any warranties as to the Collateral.  Bank may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.  If Bank sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Bank, and applied to the indebtedness of the purchaser.  If the purchaser fails
to pay for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

 

(h)                                 Bank may credit bid and purchase at any
public sale;

 

(i)                                     Apply for the appointment of a receiver,
trustee, liquidator or conservator of the Collateral, without notice and without
regard to the adequacy of the security for the Obligations and without regard to
the solvency of Borrower, any guarantor or any other Person liable for any of
the Obligations; and

 

(j)                                    Any deficiency that exists after
disposition of the Collateral as provided above will be paid immediately by
Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

14

--------------------------------------------------------------------------------


 

9.2                               Power of Attorney.  Effective only upon the
occurrence and during the continuance of an Event of Default, Borrower hereby
irrevocably appoints Bank (and any of Bank’s designated officers, or employees)
as Borrower’s true and lawful attorney to:  (a) send requests for verification
of Accounts or notify account debtors of Bank’s security interest in the
Accounts; (b) endorse Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (c) sign Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral; (e) make, settle, and
adjust all claims under and decisions with respect to Borrower’s policies of
insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; (g) enter into a short-form intellectual property security
agreement consistent with the terms of this Agreement for recording purposes
only or modify, in its sole discretion, any intellectual property security
agreement entered into between Borrower and Bank without first obtaining
Borrower’s approval of or signature to such modification by amending Exhibits A,
B, and C, thereof, as appropriate, to include reference to any right, title or
interest in any Copyrights, Patents or Trademarks acquired by Borrower after the
execution hereof or to delete any reference to any right, title or interest in
any Copyrights, Patents or Trademarks in which Borrower no longer has or claims
to have any right, title or interest; and (h) file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
provided Bank may exercise such power of attorney to sign the name of Borrower
on any of the documents described in clauses (g) and (h) above, regardless of
whether an Event of Default has occurred.  The appointment of Bank as Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide advances hereunder
is terminated.

 

9.3                               Accounts Collection.  At any time after the
occurrence and during the continuation of an Event of Default, Bank may notify
any Person owing funds to Borrower of Bank’s security interest in such funds and
verify the amount of such Account.  Borrower shall collect all amounts owing to
Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

 

9.4                               Bank Expenses.  If Borrower fails to pay any
amounts or furnish any required proof of payment due to third persons or
entities, as required under the terms of this Agreement, then Bank may do any or
all of the following after reasonable notice to Borrower:  (a) make payment of
the same or any part thereof; or (b) obtain and maintain insurance policies of
the type discussed in Section 6.4 of this Agreement, and take any action with
respect to such policies as Bank deems prudent.  Any amounts so paid or
deposited by Bank shall constitute Bank Expenses, shall be immediately due and
payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral.  Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

 

9.5                               Bank’s Liability for Collateral.  Bank has no
obligation to clean up or otherwise prepare the Collateral for sale.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrower.

 

9.6                               No Obligation to Pursue Others.  Bank has no
obligation to attempt to satisfy the Obligations by collecting them from any
other person liable for them and Bank may release, modify or waive any
collateral provided by any other Person to secure any of the Obligations, all
without affecting Bank’s rights against Borrower.  Borrower waives any right it
may have to require Bank to pursue any other Person for any of the Obligations.

 

9.7                               Remedies Cumulative.  Bank’s rights and
remedies under this Agreement, the Loan Documents, and all other agreements
shall be cumulative.  Bank shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any Event of Default on Borrower’s part shall be deemed a
continuing waiver.  No delay by Bank shall constitute a waiver, election, or
acquiescence by it.  No waiver by Bank shall be effective unless made in a
written document signed on behalf of Bank and then shall be effective only in
the specific instance and for the specific purpose for which it was given. 
Borrower expressly agrees that this Section 9.7 may not be waived or modified by
Bank by course of performance, conduct, estoppel or otherwise.

 

15

--------------------------------------------------------------------------------


 

9.8                               Demand; Protest.  Except as otherwise provided
in this Agreement, Borrower waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment and any other notices
relating to the Obligations.

 

10.                               NOTICES

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

NephroGenex, Inc.

 

3200 Beach Leaf Court

 

Raleigh, NC 27604

 

Attn: John Hamill, Chief Financial Officer

 

 

If to Bank:

East West Bank

 

2350 Mission College Blvd., Suite 988

 

Santa Clara, CA 95054

 

Attn: Linda LeBeau, Managing Director

 

FAX: (408) 588-9688

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE

 

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York County, New York; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns.  This Agreement shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties and shall bind all persons who become bound as a debtor to
this Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole

 

16

--------------------------------------------------------------------------------


 

discretion.  Bank shall have the right without the consent of or notice to
Borrower to sell, transfer, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights and benefits hereunder.

 

12.2                        Indemnification.  Borrower shall defend, indemnify
and hold harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement and/or
the Loan Documents; and (b) all losses or Bank Expenses in any way suffered,
incurred, or paid by Bank, its officers, employees and agents as a result of or
in any way arising out of, following, or consequential to transactions between
Bank and Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

12.3                        Time of Essence.  Time is of the essence for the
performance of all obligations set forth in this Agreement.

 

12.4                        Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

12.5                        Correction of Loan Documents.  Bank may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.

 

12.6                        Amendments in Writing, Integration. All amendments
to or terminations of this Agreement or the other Loan Documents must be in
writing signed by the parties.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties hereto with
respect to the subject matter of this Agreement and the other Loan Documents, if
any, are merged into this Agreement and the Loan Documents.

 

12.7                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.

 

12.8                        Survival.  All covenants, representations and
warranties made in this Agreement shall continue in full force and effect so
long as any Obligations remain outstanding or Bank has any obligation to make
any Credit Extension to Borrower.  The obligations of Borrower to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 12.2 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.

 

12.9                        Confidentiality.  In handling any confidential
information, Bank and all employees and agents of Bank shall exercise the same
degree of care that Bank exercises with respect to its own proprietary
information of the same types to maintain the confidentiality of any non-public
information thereby received or received pursuant to this Agreement except that
disclosure of such information may be made (i) to the subsidiaries or Affiliates
of Bank in connection with their present or prospective business relations with
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Loans, (iii) as required by law, regulations, rule or order, subpoena, judicial
order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank, (v) to Bank’s accountants,
auditors and regulators, and (vi) as Bank may determine in connection with the
enforcement of any remedies hereunder.  Confidential information hereunder shall
not include information that either:  (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

[Balance of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

NEPHROGENEX, INC.

 

 

 

By:

/s/ John P. Hamill

 

Name:

John P. Hamill

 

Title:

Chief Financial Officer

 

 

 

EAST WEST BANK

 

 

 

By:

/s/ Linda LeBeau

 

Name:

Linda LeBeau

 

Title:

Managing Director

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Amortization Date” means November 1, 2015, provided however, if Interest Only
Extension Event I has occurred, such date shall be May 1, 2016, and provided
further that if both Interest Only Extension Event I and Interest Only Extension
Event II have occurred, such date shall be November 1, 2016.

 

“Bank Expenses” means all reasonable and documented costs or expenses (including
reasonable and documented attorneys’ fees and expenses, whether generated
in-house or by outside counsel) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents;  reasonable
and documented Collateral audit fees; and Bank’s reasonable and documented
attorneys’ fees and expenses (whether generated in-house or by outside counsel)
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Chief Executive Office State” means North Carolina, where Borrower’s chief
executive office is located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the New York Uniform Commercial Code as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent (i) any
such property is nonassignable by its terms without the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, or (iii) any such property constitutes the capital

 

1

--------------------------------------------------------------------------------


 

stock of a controlled foreign corporation (as defined in the IRC), in excess of
sixty five percent (65%) of the voting power of all classes of capital stock of
such controlled foreign corporations entitled to vote; provided that in no case
shall the definition of “Collateral” exclude any Accounts, proceeds of the
disposition of any property, or general intangibles consisting of rights to
payment.

 

“Collateral State” means the state or states where the Collateral is located,
which is North Carolina.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Draw or any other extension of credit by Bank to
or for the benefit of Borrower hereunder.

 

“Draw” or “Draws” has the meaning sent forth in Section 2.1(b)(ii).

 

“Draw A” has the meaning set forth in Section 2.1(b)(i).

 

“Draw B” has the meaning set forth in Section 2.1(b)(ii).

 

“Draw B Period” is the period commencing on the date of Bank’s receipt of
evidence, in form and substance reasonably satisfactory to Bank, of
(i) enrollment recruitment of the first three hundred (300) Phase 3 Pyridorin
trial patients and (ii) positive TQT cardiac safety study results and ending on
May 29, 2015.

 

“Enrollment” means those that have been recruited, consented and screened with
eligibility verified, and have entered the patient trial, are actively
participating in the same, and through their participation in the trial, have
been administered the drug or the placebo.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

2

--------------------------------------------------------------------------------


 

“FDA” means the United States Food and Drug Administration.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of the Draws, or
(c) the prepayment of the Draws pursuant to Section 2.1(b)(iv), equal to Twelve
Million Dollars ($12,000,000.00) multiplied by the Final Payment Percentage.

 

“Final Payment Percentage” is one half percent (0.50%); provided however, if the
Amortization Date moves to either May 1, 2016 or November 1, 2016, such
percentage shall be one percent (1.00%).

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

 

(a)                                 Copyrights, Trademarks and Patents;

 

(b)                                 Any and all trade secrets, and any and all
intellectual property rights in computer software and computer software products
now or hereafter existing, created, acquired or held;

 

(c)                                  Any and all design rights which may be
available to Borrower now or hereafter existing, created, acquired or held;

 

(d)                                 Any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above;

 

(e)                                  All licenses or other rights to use any of
the Copyrights, Patents or Trademarks, and all license fees and royalties
arising from such use to the extent permitted by such license or rights;

 

(f)                                   All amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents; and

 

(g)                                  All proceeds and products of the foregoing,
including without limitation all payments under insurance or any indemnity or
warranty payable in respect of any of the foregoing.

 

“Interest Only Extension Event I” means Bank’s receipt of evidence, in form and
substance reasonably satisfactory to Bank, of Borrower’s Enrollment of six
hundred (600) Phase 3 Pyridorin trial patients, by no later than October 31,
2015.

 

“Interest Only Extension Event II” means Bank’s receipt of evidence, in form and
substance reasonably satisfactory to Bank, of Biostatistician’s recommendation
that the Phase 3 Pyridorin Trial should continue based on positive interim
review/results, by no later than March 31, 2016.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

3

--------------------------------------------------------------------------------


 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with the milestone
covenant in Section 6.7 during the next succeeding reporting period.

 

“Maturity Date” means October 1, 2018.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“Operating Account” means that certain account maintained by Borrower at Wells
Fargo Bank as set forth on the Perfection Certificate used solely for operating
expenses, provided that the aggregate amount in such accounts does not exceed at
any time the amount necessary to cover Borrower’s operating expenses for the
ninety (90) days following the Closing Date.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document;

 

(b)                                 Indebtedness existing on the Closing Date
and disclosed in the Schedule;

 

(c)                                  Indebtedness not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate in any fiscal year of
Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 

(d)                                Subordinated Debt;

 

4

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness to trade creditors incurred in
the ordinary course of business;

 

(f)                                   Extensions, refinancings and renewals of
any items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be; and

 

(g)                                  Indebtedness consisting of Contingent
Obligations of the Borrower or any Subsidiary incurred in the ordinary course of
business for the benefit of the Borrower or any Subsidiary, provided that the
primary obligation being guaranteed is not prohibited by this Agreement;

 

(h)                                 Indebtedness not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate that may be deemed to exist
pursuant to any performance bond, surety, statutory appeal or similar obligation
entered into or incurred by the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(i)                                     Deferred taxes, which are not otherwise
in violation of any of the provisions of this Agreement;

 

(j)                                    Indebtedness not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate with respect to judgments
or awards not constituting an Event of Default;

 

(k)                                 unsecured Indebtedness not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate owing to banks or
other financial institutions under credit cards to officers and employees for,
and constituting, business related expenses in the ordinary course of business;

 

(l)                                 Indebtedness owing to insurance carriers and
to cover finance insurance premiums in the ordinary course of business in a
principal amount not to exceed at any time the amount of such insurance
premiums; and

 

(m)                             Indebtedness consisting of an Investment
described in clause (e) of the definition of “Permitted Investment”.

 

“Permitted Investment” means:

 

(a)                                 Investments existing on the Closing Date
disclosed in the Schedule;

 

(b)                                 (i) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Bank’s
certificates of deposit maturing no more than ten (10) years from the date of
investment therein, and (iv) Bank’s money market accounts;

 

(c)                                  Repurchases of stock from former employees
or directors of Borrower under the terms of applicable repurchase agreements
(i) in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000.00) in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases,
or (ii) in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;

 

(d)                                 Investments accepted in connection with
Permitted Transfers;

 

(e)                                  Investments of Subsidiaries in or to other
Subsidiaries or Borrower and Investments by Borrower in Subsidiaries not to
exceed One Hundred Thousand Dollars ($200,000.00) in the aggregate in any fiscal
year;

 

(f)                                   Investments not to exceed One Hundred
Thousand Dollars ($100,000.00) in the aggregate in any fiscal year consisting of
(i) travel advances and employee relocation loans and other employee loans and
advances in

 

5

--------------------------------------------------------------------------------


 

the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plan agreements approved by
Borrower’s Board of Directors;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business, provided that this
subparagraph (h) shall not apply to Investments of Borrower in any Subsidiary;
and

 

(i)                                     Joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by Borrower do not exceed
One Hundred Thousand Dollars ($100,000.00) in the aggregate in any fiscal year.

 

“Permitted IP Transfer” means the non-exclusive licenses and similar
arrangements for the use of the property, including Intellectual Property
Collateral, of Borrower or its Subsidiaries in the ordinary course of business
provided, that, with respect to each such license, (i) no Event of Default has
occurred or is continuing at the time of such license; (ii) the license
constitutes an arms-length transaction, the terms of which, on their face, do
not provide for a sale or assignment of any Intellectual Property Collateral and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property Collateral; and (iii) Borrower
delivers ten (10) days’ prior written notice and a brief summary of the terms of
the proposed license to Bank and delivers to Bank copies of the final executed
licensing documents in connection with such license promptly upon consummation
thereof.

 

“Permitted Liens” means the following:

 

(a)                                 Any Liens existing on the Closing Date and
disclosed in the Schedule or arising under this Agreement or the other Loan
Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves, provided the same have no priority over any of Bank’s security
interests;

 

(c)                                  Liens not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

 

(d)                                 Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (a) through (e) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase; and

 

(e)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Sections
8.5 (attachment) or 8.9 (judgments); and

 

(f)                                   Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts held at such
institutions to secured standard fees for deposit services charged by, but not
financing made available by such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Liens on insurance policies securing
Indebtedness incurred by Borrower or its Subsidiaries permitted by this
Agreement to secure the payment of insurance premiums.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)                                 Inventory and supplies in the ordinary
course of business;

 

(b)                                 Permitted IP Transfers;

 

(c)                                  Worn-out or obsolete Equipment; or

 

(d)                                 Other assets of Borrower or its Subsidiaries
that do not in the aggregate exceed Two Hundred Fifty Thousand Dollars
($250,000.00) during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“PNC Account” means that certain account maintained by Borrower at PNC Bank as
set forth on the Perfection Certificate so long as such account is closed within
forty five (45) days after the Closing Date and the aggregate value in such
account does not exceed Two Million Dollars ($2,000,000.00) at any time.

 

“Prime Rate” means the greater of three and one quarter percent (3.25%) per
year, or the variable rate of interest, per annum, most recently announced by
Bank, as its “prime rate,” whether or not such announced rate is the lowest rate
available from Bank.

 

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or any territory thereof, and (ii) one hundred
percent (100%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by Borrower in any Subsidiary of
Borrower which is an entity organized under the laws of the United States or any
territory thereof.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

 

7

--------------------------------------------------------------------------------


 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Wells Fargo CD Account” means that certain certificates of deposit account
number XXXX-X621 at Wells Fargo Bank, provided that the aggregate value of such
account does not at any time exceed the aggregate value of such outstanding
certificates of deposit up to their respective maturity dates in effect on the
Effective Date, which such certificates of deposit may not be renewed, amended
or otherwise modified on or after the date hereof.

 

8

--------------------------------------------------------------------------------